No. 07-14-00362-CV


Joseph Wall and Landy Wall                   §      From the 108th District Court
  Appellants                                          of Potter County
                                             §
v.                                                  May 23, 2016
                                             §
Cypress 9 Holdings, LLC                             Opinion by Justice Pirtle
and Mark Engler                              §
  Appellees

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated May 23, 2016, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellants pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo